DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. Applicant amended the independent claim with added limitations and is rejected under new ground of rejection.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2, 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 20190334217 A1) in view of Lim et al (US 20190148802 A1) and Stoughton et al (US 20120040221 A1).
Regarding claim 1, Yoon discloses a cooling system for battery module comprising a plurality of pouch cells 111 stacked in parallel with each other. The battery module has a frame assembly having a bottom plate 120 into which the pouch cells 111 may be put and a side plate 100 disposed adjacent to an outermost side of the cell assembly 110. At the base surface of the bottom plate 120 (intermediate housing), slits are formed at predetermined intervals so that the edge portions 112 of the pouch cells 111 may be inserted therein in a one-to-one relationship with the pouch cells 111. Yoon teaches that as the edge portions 112 of the pouch cells 111 are inserted into the slits of the bottom plate 120, empty spaces 125 are respectively formed between adjacent edge portions 112, and the empty spaces 125 are used as a cooling channel. Yoon further teaches that each pouch cells 111 has edge portions 112 (wings) formed at a first end portion and a second end portion. It is apparent from the figure that the edge portions 112 (wings) are unfolded [Abstract; Fig. 1-2; paragraph 0027, 0034-0035].
Yoon remains silent that a refrigerant flows through the cooling channels, however, it is well known in the art to utilize a refrigerant as a cooling fluid as taught by Lim [paragraph 0017, 0018, 0045, 0056] and Stoughton [paragraph 0024]. Yoon remains 

Regarding claim 2, Yoon teaches first and second side housings on the outermost plurality of stacked battery cell pouches to protect the battery cell pouches [Fig. 1-2].
Regarding claim 7, Stoughton teaches that the plurality of battery cell pouches 270 includes a body and the wings; and wherein the intermediate housing 225 has a height higher than the body, such that the wings are fixed by at least one of upper and lower end portions of the intermediate housing [Fig. 1-8].
Regarding claim 8, Yoon teaches that the plurality of battery cell pouches includes a body and edge portions 112 (wings); and wherein the bottom plate 120 (intermediate housing) has slits (open hole) at a center portion thereof into which the 
Regarding claim 10, Yoon teaches that the cooling channel unit includes a first flow channel at the upper end portion of the plurality of battery cell pouches and a second flow channel at the lower portion of the plurality of battery cell pouches[Fig. 2] and Stoughton/Lim teaches utilizing refrigerant. Therefore, the refrigerant flows through the first and second flow channels.

7.	Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 20190334217 A1) in view of Lim et al (US 20190148802 A1) and Stoughton et al (US 20120040221 A1) as applied in claim 1 and further in view of Lee et al (US 20170084892 A1).
Regarding claims 3-4, Yoon remains silent about a sensing unit in the battery module.  However, Lee teaches a battery pack wherein a sensing assembly having a covering is mounted on the upper end of the module to detect voltage of the battery module [Abstract, Fig. 1-2; paragraph 0018, 0051, 0055]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the .

8.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 20190334217 A1) in view of Lim et al (US 20190148802 A1) and Stoughton et al (US 20120040221 A1) as applied in claim 1 and further in view of Choi et al (US 20130224537 A1).
Regarding claim 5, Yoon remains silent about a cooling fan, however, it is known in the art to utilize a cooling fan to help flow refrigerant in the cooling channels as taught by Choi [paragraph 0069]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).

9.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 20190334217 A1) in view of Lim et al (US 20190148802 A1) and Stoughton et al (US 20120040221 A1) as applied in claim 2 and further in view of Kim (US 20120171554 A1).
Regarding claim 6, Yoon remains silent about how the cooling channels are mounted.  However, it is known in the art to utilize hooks and protrusions to fasten parts as taught by Kim [paragraph 0099]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
s 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 20190334217 A1) in view of Lim et al (US 20190148802 A1) and Stoughton et al (US 20120040221 A1) as applied in claim 10 and further in view of Zhao et al (US 20180145380 A1) and Machida (US 20170125861 A1).
Regarding claims 11-12, Yoon teaches first and second flow channels but remains silent that the channels are formed of "C" shape. However, it is known in the art to have first flow channel and the second flow channel formed of "C" shape and providing a cooling fan connected to a location in which the first flow channel and the second flow channel are connected as taught by Zhao [Fig. 11and Machida [Fig. 1]. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723